IGI                                                                  01/19/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0059


                                          DA 21-0059
                                                                                FILED
  STATE OF MONTANA,                                                             JAN 1 9 2022
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
               Plaintiff and Appellee,                                         State of Montana


        v.                                                                 ORDER

  THOMAS RICHARD FERRIS,

               Defendant and Appellant.


        The State of Montana has moved to dismiss Thomas Richard Ferris's appeal in this
 matter. Ferris, via counsel, opposes dismissal.
        On September 21, 2021, this Court issued an Order granting Ferris an extension of
 time until December 13, 2021, to file his Opening Brief. Ferris did not timely file his brief
. or request a further extension of time, and on December 21, 2021, the State moved to
 dismiss this appeal.
        Ferris, via counsel, then submitted an Opening Brief to the Clerk of this Court on
 December 23, 2021.        However, the brief was rejected for failure to comply with
 M. R. App. P. 12, and this Court ordered Ferris to file a corrected brief no later than
 January 3, 2022.       Ferris,   via   counsel,   filed   a   corrected   Opening Brief on
 December 28, 2022.
        The State has not alleged that it suffered from any prejudice as a result of Ferris's
 late filing. While we expect all litigants to adhere to procedural rules, Greenup v. Russell,
 2000 MT 154, ¶ 15, 300 Mont. 136, 3 P.3d 124, we conclude that dismissal of this appeal
 is not warranted under the circumstances.
        THEREF ORE,
IT IS ORDERED that the motion to dismiss is DENIED.
DATED this k \ day of January, 2022.




                                             . iri JAIL
                                        /c)-41




                                 2